ORDER ON PETITION FOR REHEARING
Petitioner-defendants Cowles Media Company and Northwest Publications have filed a petition for rehearing asking this court to consider whether plaintiff is entitled to pre- and post-judgment interest. We remand this issue to the trial court for its consideration, and, with respect to prejudgment interest, we direct the trial court’s attention to Hodder v. Goodyear Tire & Rubber Co., 426 N.W.2d 826, 841 n. 17 (Minn.1988). Plaintiff Cohen’s motion for Rule 11 sanctions and attorney fees in responding to the petition for rehearing is denied.